Case: 10-41232     Document: 00511635772         Page: 1     Date Filed: 10/18/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2011
                                     No. 10-41232
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JUAN SAUCEDO-VIANEY, also known as Juan Vianey Saucedo-Orroskieta,
also known as Ramiro Gomez-Orsieta, also known as Juan Gomez-Orrosquieta,
also known as Juan Saucedo-Orrosquieta, also known as Juan Gurrusquieta-
Gonzalez,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:10-CR-657-1


Before JONES, Chief Judge and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Juan Saucedo-Vianey appeals his sentence following his guilty-plea
conviction for being illegally present in the United States after deportation. The
district court sentenced him to 36 months of imprisonment, which was a
downward departure from the advisory guidelines range of 46-57 months. On
appeal, Saucedo-Vianey argues that the application of a 16-level Sentencing

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-41232   Document: 00511635772      Page: 2      Date Filed: 10/18/2011

                                  No. 10-41232

Guidelines enhancement was unduly harsh and over-represented his criminal
history and that his sentence was substantively unreasonable because his
history and characteristics supported an even lower sentence.
      We review sentences for “reasonableness.” Gall v. United States, 552 U.S.
38, 46 (2007). This court ensures that the district court did not commit any
significant procedural error and considers the substantive reasonableness of the
sentence “under an abuse-of-discretion standard.” Id. at 51. The abuse-of-
discretion standard applies to “sentences that include an upward or downward
departure   as   provided   for   in   the   guidelines.”       United    States     v.
Gutierrez-Hernandez, 581 F.3d 251, 254 (5th Cir. 2009).
      The district court’s written statement of reasons indicates that it departed
downward based on Saucedo-Vianey’s objection that his offense level
substantially overstated the seriousness of his prior conviction.          Although
Saucedo-Vianey continues to argue on appeal that this enhancement was unduly
harsh and over-represented his criminal history, he does not explain how, in
light of this successful objection and the resulting downward departure, the
district court committed any procedural error.
      Saucedo-Vianey also argues that his sentence was substantively
unreasonable. At sentencing, the district court stated that it had considered the
sentencing factors of 18 U.S.C. § 3553(a) and it discussed the need to deter
Saucedo-Vianey from returning to the United States illegally and to impress on
him the seriousness of his conduct. See § 3553(a)(2)(A), (B). The district court
was in a superior position to find facts and assess their import under § 3553(a),
and its determination of the appropriate sentence is entitled to deference. See
United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008).
Saucedo-Vianey’s arguments do not establish that the district court abused its
discretion in weighing the various sentencing factors.
                                                                      AFFIRMED.



                                        2